PER CURIAM.
The District Court in this case dismissed the defendants’ appeal because taken on the 61st day after the date of the final decree. The record shows that the plaintiffs filed a timely motion for rehearing under Rule 3.16 F.R.C.P., 31 F.S.A., which, so far as the record here shows, has not been disposed of. The final decree has, therefore, not become final so the order of dismissal is correct and does not conflict with previous decisions, even though the reasons given therefor are erroneous.
Certiorari denied.
O’CONNELL, C. J., and DREW, THOR-NAL, CALDWELL and ERVIN, JJ., concur.